EXHIBIT 10.1




VOTING AGREEMENT




This VOTING AGREEMENT (this “Agreement”), dated effective as of August 23, 2011,
is entered into by and between CHIH-MING CHEN, PH.D. (the "Holder") as a
stockholder of ANCHEN INCORPORATED, a Delaware corporation (the "Company" or
"Anchen"), and PAR PHARMACEUTICAL, INC., a Delaware corporation (“Par”).




WHEREAS, concurrently with the effectiveness of this Agreement, the Company,
Holder, Par and ADMIRAL ACQUISITION CORP., a Delaware corporation and wholly
owned subsidiary of Par (“Merger Sub”), have entered into an Agreement and Plan
of Merger (the "Merger Agreement"), dated the date hereof, pursuant to which
Merger Sub will be merged with and into the Company, with the Company surviving
as a wholly owned subsidiary of Par (the "Merger").




WHEREAS, the consummation of the Merger and the other transactions contemplated
by the Merger Agreement (the "Transaction") are subject to certain conditions,
including the approval of the Merger Agreement and the Merger by the holders of
at least a majority of the outstanding shares of common stock, par value $0.0001
per share, of Anchen ("Anchen Common Stock").




WHEREAS, Holder, as a stockholder of the Company and as controlling person of
the entities identified on Schedule A attached hereto and made a part hereof, is
the direct and indirect beneficial owner of 19,973,419 shares of Anchen Common
Stock (the "Owned Shares") representing approximately 83.8% of the shares of
Anchen Common Stock outstanding as of the date hereof. Such 19,973,419 shares of
Anchen Common Stock, together with any other shares of capital stock of Anchen
acquired by Holder or the entities identified on Schedule A attached hereto (or
any other entity owned or controlled by Holder) after the date hereof and during
the term of this Agreement, including as the result of a stock dividend or
distribution of voting securities of the Anchen or any change in the
capitalization of Anchen by reason of any split-up, recapitalization,
combination, exchange of shares or the like, and any voting securities into
which or for which any or all of such shares may be changed or exchanged, are
collectively referred to herein as the "Shares".




WHEREAS, as a condition to the willingness of Par to enter into the Merger
Agreement, and as an inducement to Par to do so, Holder has agreed for the
benefit of Par as set forth in this Agreement.




NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties hereby agree as follows:











--------------------------------------------------------------------------------

ARTICLE I

COVENANTS OF HOLDER




Section 1.1 Agreement to Vote.  Holder shall attend all meetings of the
stockholders of Anchen held prior to the Termination Date (as defined in Section
4.4 below), however called, including every reconvened meeting following any
adjournment thereof prior to the Termination Date (or, in lieu of any such
meeting, shall execute all written consents of the stockholders of the Company
prepared prior to the Termination Date) and, at each meeting called for such
purpose (or in each such written consent), Holder shall vote the Shares (i) in
favor of the approval of the Merger Agreement, the Transaction and any amendment
to the Certificate of Incorporation of the Company proposed by management of Par
as is necessary to consummate the Transaction, (ii) in favor of authorizing the
appropriate officers of the Company to execute any documents and instruments and
take any and all actions necessary to consummate the Transaction; and (iii)
against any action or agreement submitted for adoption by the stockholders of
the Company that, to Holder’s knowledge, relates to any Acquisition Proposal (as
defined in the Merger Agreement) other than the Transaction.  Prior to the
Termination Date and subject to Section 1.3 below, Holder shall not enter into
any agreement or understanding with any person, directly or indirectly, to vote,
grant any proxy or give instructions with respect to the voting of the Shares in
any manner inconsistent with the preceding sentence.  Notwithstanding the
foregoing, Holder may vote the Shares at any time in a manner that directs the
Company, its officers and/or its directors to terminate the Merger Agreement and
the Transaction pursuant to any right or authority granted to the Company in
Article X or otherwise in the Merger Agreement to terminate the Agreement and
Transaction, or that directs the Company, its officers and/or its directors to
exercise any other right or authority granted to, allowed to, or not prohibited
as to, the Company under the Merger Agreement.







Section 1.2 Proxies.




(a) Holder hereby revokes any and all previous proxies granted with respect to
matters set forth in Section 1.1 for the Shares.




(b) Prior to the Termination Date, Holder shall not grant any proxies or powers
of attorney with respect to matters set forth in Section 1.1, deposit any of the
Shares into a voting trust or enter into a voting agreement, with respect to any
of the Shares, in each case with respect to such matters.




Section 1.3 Transfer of Shares by Holder.  Prior to the Termination Date, Holder
shall not (a) pledge or place any encumbrance on any Shares, other than pursuant
to this Agreement or pursuant to that certain Stock Pledge Agreement made in
favor of Anchen and attached hereto as Exhibit A (the “Anchen Pledge”), or (b)
transfer, sell, exchange or otherwise dispose of any Shares, in each case unless
the pledgee (other than Anchen in connection with the Anchen Pledge),
encumbrance holder, transferee, purchaser or acquiror of such Shares enters into
a Voting Agreement with Par containing substantially





2







--------------------------------------------------------------------------------

the same terms as this Agreement.  Any attempted transfer, sale, exchange or
other disposition in violation of this Section 1.3 shall be null and void.  




Section 1.4 Action in Stockholder Capacity Only. Holder makes no agreement or
understanding herein in any capacity other than his capacity as a beneficial
owner of the Shares, and nothing herein shall limit or affect any actions taken
in any other capacity.




ARTICLE II




REPRESENTATIONS, WARRANTIES AND ADDITIONAL

COVENANTS OF HOLDER




 Holder represents, warrants and covenants to Par that:




Section 2.1 Ownership.  Holder is, as of the date hereof, the beneficial owner
(either directly or through his ownership and control of the entities identified
on Schedule A attached hereto) of 19,973,419 shares of Anchen Common Stock and
has the sole right to vote such shares, and there are no restrictions on rights
of disposition or other liens (other than the pledge to Anchen contemplated by
the Anchen Pledge) pertaining to such shares. None of such shares is subject to
any voting trust or other agreement, arrangement or restriction with respect to
the voting of such shares.




Section 2.2 Authority and Non-Contravention.  Holder has the right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. This Agreement has been duly executed and
delivered by Holder and constitutes a valid and binding obligation of Holder,
enforceable against Holder in accordance with its terms, subject to general
principles of equity and as may be limited by bankruptcy, insolvency,
moratorium, or similar laws affecting creditors' rights generally. Neither the
execution and delivery of this Agreement by Holder nor the consummation by
Holder of the transactions contemplated hereby will (i) violate, or require any
consent, approval or notice under, any provision of any judgment, order, decree,
statute, law, rule or regulation applicable to Holder or the Shares or (ii)
constitute a violation of or default under any contract, commitment, agreement,
understanding, arrangement or other restriction of any kind to which Holder is a
party or by which Holder or his assets are bound.




Section 2.3 Total Shares.  Holder does not have any option to purchase or right
to subscribe for or otherwise acquire any securities of Anchen and, other than
with respect to the Owned Shares, and has no other interest in or voting rights
with respect to any other securities of Anchen.




Section 2.4 Reasonable Efforts.  Prior to the Termination Date, Holder shall use
reasonable efforts to cooperate with Anchen and Par to consummate the
Transaction.




Section 2.6 HSR Requirements. If required, Holder hereby agrees promptly to make
all filings and take all other actions that are reasonably necessary or
desirable in order to comply with the requirements of the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, in connection with the Merger.





3







--------------------------------------------------------------------------------

ARTICLE III




REPRESENTATIONS, WARRANTIES AND COVENANTS OF PAR




 

Par represents, warrants and covenants to Holder that:




Section 3.1 Authority and Non-Contravention.

Par has the right, power and authority to enter into this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by Par and the consummation of the transactions
contemplated by this Agreement have been duly authorized by all necessary action
on the part of Par. This Agreement has been duly executed and delivered by Par
and constitutes a valid and binding obligation of Par, enforceable against Par
in accordance with its terms, subject to general principles of equity and as may
be limited by bankruptcy, insolvency, moratorium or similar laws affecting
creditors' rights generally. Neither the execution and delivery of this
Agreement nor the consummation by Par of the transactions contemplated hereby
will (i) violate, or require any consent, approval or notice under, any
provision of any judgment, order, decree, statute, law, rule or regulation
applicable to Par or (ii) violate or conflict with the certificate of
incorporation or bylaws of Par or constitute a violation of or default under any
contract, commitment, agreement, understanding, arrangement or other restriction
of any kind to which Par is a party or by which Par or its assets are bound.




ARTICLE IV




MISCELLANEOUS




Section 4.1 Expenses.

All costs and expenses incurred in connection with this Agreement shall be paid
by the party incurring such costs or expenses.




Section 4.2 Further Assurances.

From time to time, at the request of Par, in the case of Holder, or at the
request of Holder, in the case of Par, and without further consideration, each
party shall execute and deliver or cause to be executed and delivered such
additional documents and instruments and take all such further action as may be
reasonably necessary or desirable to consummate the transactions contemplated by
this Agreement.




Section 4.3 Specific Performance.

Holder agrees that Par would be irreparably damaged if for any reason Holder
fails to perform any of Holder's obligations under this Agreement, and that Par
would not have an adequate remedy at law for money damages in such event.
Accordingly, Par shall be entitled to seek specific performance and injunctive
and other equitable relief to enforce the performance of this Agreement by
Holder. This provision is without prejudice to any other rights that Par may
have against Holder for any failure to perform its obligations under this
Agreement.





4







--------------------------------------------------------------------------------




Section 4.4 Amendments, Termination.

This Agreement may not be modified or amended except by an instrument or
instruments in writing signed by each party hereto. The representations,
warranties, covenants and agreements of Holder set forth in Article I, Article
II and Article III, including the obligation of Holder to vote the Shares in
favor of the Merger Agreement, shall terminate, except with respect to liability
for prior breaches thereof, upon the earliest to occur of (i) termination of the
Merger Agreement in accordance with its terms, and (ii) the Closing under the
Merger Agreement (the "Termination Date").




Section 4.5 Assignment.

Subject to Section 1.3 hereof, neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise, by either of the parties without the
prior written consent of the other party. Subject to the preceding sentence,
this Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.




Section 4.6 Certain Events.

Holder agrees that this Agreement and the obligations hereunder shall attach to
the Shares and shall be binding upon any person to which legal or beneficial
ownership of such shares shall pass, whether by operation of law or otherwise.




Section 4.7 Entire Agreement.

This Agreement (including the documents referred to herein) (a) constitutes the
entire agreement, and supersedes all prior agreements and understanding, both
oral and written between the parties with respect to the subject matter of this
Agreement and (b) is not intended to confer upon any person other than the
parties hereto any rights or remedies.




Section 4.8 Notices.

All notices and other communications hereunder shall be in writing and shall be
deemed given if delivered personally, sent by documented overnight delivery
service or telecopied with confirmation of receipt, to the parties at the
addresses specified below (or at such other address or telecopy or telex number
for a party as shall be specified by like notice):




 If to Par to:




Par Pharmaceutical, Inc.

One Ram Ridge Road

Spring Valley, NY 10977

Attn.: President, Par Pharmaceutical

Fax:




with a copy (which shall not constitute notice) to:




Par Pharmaceutical, Inc.

300 Tice Boulevard





5







--------------------------------------------------------------------------------

Woodcliff Lake, NJ 07677

Attn.: General Counsel

Fax: (201) 802-4600




with a copy to:




Orrick, Herrington & Sutcliffe LLP

51 West 52nd Street

New York, NY 10019

Attn.: R. King Milling, Jr., Esq.

Fax: (212) 506-5151




If to Holder, to:




Dr. Chih-Ming J. Chen, Ph.D.

c/o TWI Pharmaceuticals, Inc.

4th Floor, No. 41

Lane 221, Kang Chien Road

Nei Hu District

Taipei 114, Taiwan

Fax:  886-2-26573595




with a copy (which shall not constitute notice) to:

John E. Mooney, Esquire

One Northfield Plaza, Suite 300

Northfield, Illinois 60093

Fax:  312-533-4443

with a copy to:




Winston & Strawn LLP

35 W. Wacker Drive

Chicago, IL 60601

Attn.: R. Cabell Morris, Jr., Esq.

Fax: (312) 558-5700







Section 4.9 Governing Law.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof.




Section 4.10 Counterparts.

This Agreement may be executed in two or more counterparts, all of which shall
be considered one and the same agreement, and, shall become effective when one
or more counterparts have been signed by each of the parties and delivered to
the other parties in original or facsimile form.





6







--------------------------------------------------------------------------------




Section 4.11 Interpretation.

The headings contained in this Agreement are inserted for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.




Section 4.12 Severability.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (a) such provision will be fully severable, (b) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by such provision or its severance herefrom and (c) in lieu of such
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such provision as
may be possible.




Section 4.13 Consent to Jurisdiction. Each party hereto irrevocably submits to
the nonexclusive jurisdiction of (a) the state courts of the State of Delaware
and (b) the United States federal district courts located in the State of
Delaware for the purposes of any suit, action or other proceeding arising out of
this Agreement or any transaction contemplated hereby.




Section 4.14 Attorney's Fees. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys' fees, costs and necessary disbursements, in
addition to any other relief to which such party may be entitled.





7







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the parties as of the date first above written.







 

CHIH-MING CHEN, PH.D.  







/s/ Chih-Ming Chen, Ph.D.




:










PAR PHARMACEUTICAL, INC.







By:/s/  Patrick G. LePore

 

Name: Patrick G. LePore

Title:   Chief Executive Officer and

President





8







--------------------------------------------------------------------------------

Schedule A




Chih-Ming Revocable Trust u/a/d October 7, 2005




Delightful Cheers Limited




2004 Anchen Gift Trust, Pauline S. Yip, Trustee








9







--------------------------------------------------------------------------------

Exhibit A




Stock Pledge Agreement




(see attached)





10





